The transcript in this case was not indorsed as required by rule 98 for district and county courts, and fails to indicate that it was ever applied for by any one, or delivered to any one, although the rule cited requires that to be done. The bill of costs seems to be the most important part of the transcript, as it precedes everything else, and papers are copied into the transcript without any reference to their sequence, for instance, the motion for new trial precedes the charge of the court. Rule 85 requires that the proceedings be entered in the order of time in which they occurred. The rules should be followed in preparing transcripts. The motion for new trial is directly in violation of rule 68, in that it is: "First, because the verdict of the jury is contrary to the evidence; second, because the judgment of the court is contrary to the law." No briefs have been filed in the cause, and an inspection of the record fails to disclose any fundamental error. The suit is on a promissory note executed by Mack Malone and Frank Davis, and the first named claimed to have paid it off in full. The statement of facts is not in narrative form, but questions and answers are given. The court stenographer, however, certifies that the "above and foregoing 23 pages contain a full, true, and correct transcript in narrative form of all testimony admitted in evidence on the trial of the above entitled and numbered cause." The judgment is affirmed.
 *Page 180